Title: Thomas Jefferson to the Inhabitants of Albemarle County, 3 April 1809
From: Jefferson, Thomas
To: Inhabitants of Albemarle County


          Returning to the scenes of my birth & early life, to the society of those with whom I was raised, & who have been ever dear to me, I recieve, fellow citizens & neighbors, with inexpressible pleasure, the cordial welcome you are so good as to give me. long absent on duties which the history of a wonderful aera made incumbent on those called to them, the pomp, the turmoil, the bustle & splendour of office, have drawn but deeper sighs for the tranquil & irresponsible occupations of private life, for the enjoyment of an affectionate intercourse with you, my neighbors & friends, and the endearments of family love, which nature has given us all, as the sweetener of every hour. for these I gladly lay down the distressing burthen of power, & seek, with my fellow citizens, repose & safety under the watchful cares, the labours & perplexities of younger and abler minds. the anxieties you express to administer to my happiness, do, of themselves confer that happiness: and the measure will be compleat, if my endeavors to fulfill my duties in the  several public stations to which I have been called, have obtained for me the approbation of my country. the part which I have acted on the theatre of public life, has been before them; & to their sentence I submit it: but the testimony of my native county, of the individuals who have known me in private life, to my conduct in it’s various duties, & relations, is the more grateful as proceeding from eye witnesses & observers, from triers of the vicinage. of you then, my neighbors, I may ask, in the face of the world, ‘whose ox have I taken, or whom have I defrauded? whom have I oppressed, or of whose hand have I recieved a bribe to blind mine eyes therewith’? on your verdict I rest with conscious security. your wishes for my happiness are recieved with just sensibility, & I offer sincere prayers for your own welfare & prosperity.
          
            Th:
            Jefferson
          
            April 3. 1809
        